Appellant files an able motion for rehearing, devoting himself to a discussion of two propositions, one that the Criminal District Court of Dallas County had no jurisdiction in this case because there had been no order of transfer from Criminal District Court No. 2 entered in the minutes, and, therefore, the Criminal District court was without jurisdiction: the other that Hon. C. A. *Page 87 
Pippen, Judge of Criminal District Court No. 2, had no authority to preside in the trial of this case, the record failing to show cause or reason for his presence and presiding at the trial.
We have had much trouble with transcripts from Dallas County, and the case before us presents no exception. We find two transcripts, one of which we will call the original, being filed in this court August 1, 1924, and another purporting to be a "corrected transcript" filed here November 12, 1924. Each reflects inaccuracy and carelessness, but we have tried patiently to arrive at a fair disposition of the questions raised by appellant in his motion, — with both transcripts before us. From the original transcript we learn that on May 23, 1924, an indictment against J. M. Lindley No. 4302 was returned into the Criminal District Court of Dallas County. The capias and alias appearing in this transcript seem to have been issued in cause No. 7347, State v. J. M. Lindley. The plea of guilty, judgment, etc., in cause No. 4302 were had in the Criminal District Court of Dallas County before "C. A. Pippen, Judge" on June 13, 1924.
In the "corrected transcript" the caption shows that the trial took place in the Criminal District Court of Dallas County, and in cause No. 4302. The recital of the return of the indictment set out in said transcript refers to cause No. 7347, State v. J. M. Lindley, and shows that an indictment having said number was returned into Criminal District Court No. 2 of said county on May 23, 1924. The nunc pro tunc order complained of in appellant's motion and argument, appears to have been made in cause No. 7347. The charge of the court, the verdict, the judgment and sentence appearing in the "corrected transcript" were in cause No. 4302, in the Criminal District Court of Dallas County.
If we are able to comprehend this case, there were two indictments returned against J. M. Lindley, one in cause No. 4302, which was returned in the Criminal District Court of said county, and one in cause No. 7347, which was returned in Criminal District Court No. 2. What the charge in cause No. 7347 was does not appear from this record and is of no concern to us. Taking both transcripts together, it appears that cause No. 4302, under which this trial was had, was originally returned into the court in which appellant was finally tried by the judge of Criminal District Court No. 2.
On the point that the record reflects no reason or cause for the presence or the presiding of the judge of Criminal District Court No. 2 in a district court other than his own, we observe that the statutes, Art. 1715, Vernon's Complete Texas Stats. 1920, provide that district judges may exchange benches when they deem it expedient, — and, as we understand the authorities, when there is such exchange it is not necessary that the dockets or minutes show a reason for so *Page 88 
doing. Marx v. Weir, 130 S.W. Rep., 621; State v. Hart, 134 S.W. Rep., 1178; Connellee v. Blanton, 163 S.W. Rep., 404.
Being unable to agree with appellant's contention, his motion for rehearing is overruled.
Overruled.